FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                 December 5, 2011
                        UNITED STATES COURT OF APPEALS
                                                     Elisabeth A. Shumaker
                                                                    Clerk of Court
                                   TENTH CIRCUIT


 JUDEE PENNINGTON,

           Plaintiff-Appellant,

 v.

 UINTA COUNTY, WYOMING;
 LOUIS NAPOLI, Uinta County
 Sheriff; UINTA COUNTY BOARD
                                                         No. 10-8108
 OF COUNTY COMMISSIONERS,
                                               (D.C. No. 2:09-CV-00023-WFD)
                                                          (D. Wyo.)
           Defendants-Appellees.

 and

 TODD HOOVER, Uinta County
 Detention Officer,

           Defendant.



                              ORDER AND JUDGMENT *


Before GORSUCH, HOLMES, and MATHESON, Circuit Judges.


       While she was an inmate at the Uinta County Detention Center, Judee

Pennington suffered sexual assault at the hands of detention officer Todd Hoover.


       *
         This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
Ms. Pennington filed suit under 42 U.S.C. § 1983, claiming not only that Mr.

Hoover violated her Eighth Amendment rights, but that Sheriff Louis Napoli and

Uinta County did too. What happened to Ms. Pennington is inexcusable. No one

before this court disputes that Mr. Hoover deserved the time in prison he received

for his criminal conduct. And no one before this court disputes that Mr. Hoover

must also stand trial for his conduct in this civil matter. But because the record

as developed by the parties in this case contains no evidence that either the

Sheriff or County was aware Mr. Hoover posed a danger of sexually assaulting

inmates, the district court held them entitled to summary judgment. Ms.

Pennington challenges that result, but after careful review of the parties’ briefs

and the record we discern no error in the district court’s disposition. Neither do

we think we might improve on its careful, twenty-three page explanation why the

law compels the result it reached. We therefore adopt its reasoning and affirm.



                                       ENTERED FOR THE COURT



                                       Neil M. Gorsuch
                                       Circuit Judge




                                        -2-